Citation Nr: 0218833	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  95-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

The veteran had active military service from February 1987 
to July 1987 and from January 1988 to July 1991.  

This appeal is before the Board of Veterans' Appeals 
(Board) from rating decisions from the Albuquerque, New 
Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This matter was remanded previously in March 2000 for 
further development on the issues of entitlement to 
service connection for a right ankle disability, for a 
back disability, and for arthritis.  Specifically, the 
matter was remanded to schedule a hearing before a Member 
of the Board.  Prior to that time, the veteran had been 
scheduled for a Travel Board hearing for June 1999, which 
he canceled.  The Board notes that pursuant to the Remand, 
a Travel Board hearing was scheduled for January 2002; 
however, the veteran failed to appear at the hearing.  
Another hearing was subsequently scheduled for September 
2002.  However, again, the Board notes that the veteran 
failed to appear for his scheduled hearing without 
presenting evidence of good cause.  Thus, the Board has 
proceeded as if such request had been withdrawn by the 
veteran.  38 C.F.R. § 20.702(d) (2002).

Further, the Board notes that subsequent to its March 2000 
Remand, the issue with respect to service connection for a 
back disability has been adjudicated and service 
connection was awarded in a February 2002 rating decision.  
Thus, that rating action disposed of that matter, and 
thus, it is not currently before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.  

2.  No competent evidence of current disability associated 
with the right ankle has been submitted.  

3.  No competent evidence of current disability associated 
with generalized arthritis has been submitted.  


CONCLUSIONS OF LAW

1.  No right ankle disability was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  

2.  Arthritis was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the Board remands in June 1997 and March 2000, rating 
decisions in August 1998, March 1998, and February 2002, 
the statements of the case (SOC) dated in July 1995 and 
December 1998, the letter regarding the VCAA in November 
2001, and the supplemental statements of the case (SSOC) 
dated in May 1998, August 1998, and February 2002, the RO 
provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  In addition, the 
November 2001 letter explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence, and 
asked the veteran to submit or authorize VA to obtain 
outstanding evidence relevant to the appeal.  Thus, the 
Board is satisfied that the RO has duty provided all 
notice as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured a 
current VA medical examination, VA treatment records, 
lists of medications, and x-ray studies.  He has not 
authorized VA to obtain any additional private evidence.  
The Board finds that the duty to assist the veteran with 
the development of his claim is satisfied.  38 U.S.C.A. § 
5103A (West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claims will prejudice the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran claims that he is entitled to service 
connection for a right ankle disability and for 
generalized arthritis.  Specifically, the veteran 
maintains that chronic residual right ankle disability 
resulted from an inservice injury to the right ankle 
during a parachute landing in August 1990.  Further, he 
contends that he has degenerative arthritis throughout his 
body due to the stress of exercises and other traumas in 
military service.  As a threshold matter, the Board notes 
that the veteran's service connection claims must be 
denied for the reasons and bases as set forth below.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  

A disorder may be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-
service.  38 C.F.R. § 3.303(d).

Service connection may also be allowed on a presumptive 
basis for certain disabilities, including arthritis, if 
the disability becomes manifest to a compensable degree 
within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 
5017 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002)

However, with respect first to the veteran's claim for a 
right ankle disability, the Board notes that necessarily 
his claim fails for a lack of impairment associated with 
the right ankle.  The prevailing law provides that absent 
competent evidence to show the claimed disability, the 
veteran's claim for service connection fails.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, 
in this regard, the veteran's right ankle service 
connection claim must fail.  

In particular, current VA examination findings note no 
abnormality attributable to the right ankle.  On VA 
examination in March 1998, the examiner noted no apparent 
complaints by the veteran related to his ankles.  In fact, 
he specifically denied any symptoms referable to the right 
ankle, including pain, stiffness, instability, limitation 
of motion, and only complained of sporadic pain from 
cramping.  The examiner attributed that pain to the 
veteran's lower back disability.  X-ray studies conducted 
contemporaneously with the examination revealed no 
abnormal findings as to the bilateral feet or ankles.  

On an undated VA Medical Certificate, it was reported that 
the veteran had hurt his ankle in 1991.  He related that 
he could not jump or play basketball because it would not 
sustain pressure.  He described having pain and some 
swelling.  There was some tenderness noted on examination 
but no edema.  The diagnostic impression was chronic ankle 
sprain.  VA outpatient records in May 1998 reflect that 
the "ankle is better than it was."  

Despite the veteran's occasional complaints of ankle pain, 
there are no findings of right ankle pathology indicating 
a right ankle disorder.  When the veteran was seen in 
March 1998, no ankle disability was identified.  While he 
was seen once thereafter with some ankle complaints, 
described as ankle sprain, his complaints were noted to 
have improved shortly thereafter.  He alleges that he has 
had chronic ankle pain.  Ankle pain alone, without a 
diagnosis of an underlying malady or disorder, does not in 
and of itself constitute a disability for which service 
connection may be granted.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2002); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999). Thus, in light of this 
evidence, and the lack of any evidence suggestive of 
impairment associated with the right ankle, the Board must 
deny the veteran's service connection claim for a right 
ankle disability.  In essence, there is no basis for the 
claim in that there is no residual right ankle disability.  

The Board well recognizes that the veteran experienced an 
incident in service during a parachute landing that 
affected the veteran's right ankle for a period of time; 
nonetheless, the fact remains that there are no clinical 
data to substantiate any chronic residual disability.  
Additionally, the veteran's statements equally fall short 
of competent evidence in support of his claim.  While he 
is competent to indicate pain or symptoms associated with 
the right ankle, he has not provided any evidence that he 
is trained or qualified in the field of medical 
diagnostics so as to render any of his statements 
medically competent.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder 
to an inservice injury or treatment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Savage, 
10 Vet. App. at 495-97.  Thus, in this regard as well, the 
veteran's service connection claim fails.  

With regard to the veteran's complaints of generalized 
arthritis affecting his body overall, again the Board must 
deny the veteran's service connection claim.  The veteran 
maintains that he has degenerative arthritis that affects 
his back, ankles, and overall produces constant body pain.  
However, the evidence of record speaks otherwise.  First, 
the Board notes that with respect to any complaints 
referable to the lower back, the veteran has been awarded 
service connection for his degenerative disc disease, the 
rating criteria of which encompasses any symptomatology 
associated with arthritis or joint disease affecting the 
lower back area.  

Second, there are no clinical data of record to support 
any diagnosis specific to arthritis.  While the veteran 
has provided a copy of a label from a prescription for 
multivitamins dated in March 1998 on which it is noted 
that the vitamins should be taken for arthritis of the 
back, the Board notes first that to the extent that the 
vitamins were prescribed specifically for diagnosed 
arthritis, this refers to the back, which is not the 
subject of this claim.  Moreover, other than the word 
"arthritis" on the prescription label, there is nothing of 
record to substantiate an actual diagnosis of arthritis.  
The record is simply silent for any diagnoses of 
degenerative arthritis, osteoarthritis, generalized 
arthritis, or rheumatoid arthritis associated with the 
veteran's claims folder.  It has already been stated above 
that there were no apparent abnormalities of the feet or 
ankles on VA examination in March 1998.  X-ray studies 
dated in March 1998 also produced no evidence of arthritis 
in any area of the body.  Other than degenerative joint 
disease of the back as noted in VA outpatient records 
associated with the claims folder, there are no pertinent 
diagnoses for which a grant of service connection under 
these facts is possible.  

Thus, again, for a lack of current disability related to 
any arthritic disorder, the veteran's claim for service 
connection for arthritis must be denied.  See supra 
Rabideau, 2 Vet. App. 141, 144.  While the veteran's 
complaints of pain in his overall joints are taken 
seriously, again, he has not provided any evidence of the 
skills or training required to make a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. at 494.  Thus, his 
service connection claim fails on this basis as well.  

After reviewing the totality of the evidence of record, 
the Board concludes that the preponderance of such 
evidence is against entitlement to service connection for 
a right ankle disability and for generalized arthritis.  
There is not such a state of equipoise of the positive 
evidence with the negative evidence of record to otherwise 
warrant a favorable decision.  See 38 U.S.C.A. § 5107(b).  
Thus, the veteran's service connection claims are denied.  



ORDER

Service connection for a right ankle disability is denied.  

Service connection for generalized arthritis is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

